 

Exhibit 10.16

 

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is
entered into as of the 19th day of November, 2014, between GABLES OF KENTRIDGE,
LLC, a Delaware limited liability company, or its successors or assigns (the
“Buyer”), and KENTRIDGE AT GOLDEN POND, LTD, and GREAT-KENT, LLC, each an Ohio
limited liability company (together, the “Seller”).

 

RECITALS:

 

A.      Seller and Buyer are parties to that certain Purchase and Sale Agreement
dated September 11, 2014, as amended (the “Agreement”), pursuant to which Seller
agreed to sell, and Buyer agreed to purchase, certain real property located in
Kent, Ohio, as more particularly described in the Agreement.

 

B.      Seller and Buyer desire to amend the Agreement, as set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1. Recitals, Definitions. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized but undefined terms used in this
Amendment shall have the meaning set forth in the Agreement.

 

2. Definition of Sellers. The definition of Sellers currently listed in the
Preamble to the Agreement is hereby deleted in its entirety. Seller shall now be
defined in the Preamble as THE INN AT GOLDEN POND LIMITED, an Ohio limited
liability company.

 

3. Closing Condition. As a condition to Buyer's obligation to close, Seller
shall have: (i) received all proper permitting and authorizations related to the
construction on and near the wetland areas depicted on Exhibit A attached
hereto; and (ii) obtained an amendment to that certain Easement Agreement
recorded as Instrument No. 200429666 in Portage County Records, which shall (x)
restrict the adjoining property owner’s right to relocate pipelines in a manner
that impairs Buyer's ability to use the easement area, and (y) certify that any
and all costs associated with the relocation of a pipeline shall be the sole
obligation of the adjacent property owner.

 

4. Effect of Amendment. To the extent any provisions contained herein conflict
with the Agreement or any other agreements between Seller and Buyer, oral or
otherwise, the provisions contained herein shall supersede such conflicting
provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

5. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument. Delivery of signatures by e-mail or
facsimile shall be valid and binding.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  BUYER:           GABLES OF KENTRIDGE, LLC             By: /s/ John Mark Ramsey
    Name:      John Mark Ramsey     Its: Authorized Signatory            
SELLER:           KENTRIDGE AT GOLDEN POND, LTD             By: /s/ Philip H.
Maynard     Name:      Philip H. Maynard     Its: Authorized Signatory          
GREAT-KENT, LLC           By: /s/ Philip H. Maynard     Name:      Philip H.
Maynard     Its: Authorized Signatory  

 

IN WITNESS WHEREOF, this Amendment is acknowledged and agreed to as of the date
first written above.

 

  THE INN AT GOLDEN POND LIMITED, an Ohio limited liability company            
By: /s/ Philip H. Maynard     Name:      Philip H. Maynard     Its: Authorized
Signatory  

 

2

 

 

Exhibit A

 

Wetlands

 

[tex10-16pg3.jpg]

 

 



3

